Name: Council Regulation (EEC) No 2259/88 of 15 July 1988 fixing the guide price for unginned cotton for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26 . 7 . 88 No L 199 / 6 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2259/ 88 of 15 July 1988 fixing the guide price for unginned cotton for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular paragraph 8 of Protocol 4 on cotton , as last amended by Regulation (EEC) No 4006 / 87 (*), Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; Whereas reference to these criteria leads to the fixing of the guide price as indicated below , Article 1 1 . Forthe 1988 / 89 marketing year the guide price for unginned cotton shall be 96,02 ECU / 100 kilograms . 2 . The price referred to in paragraph 1 shall be for cotton :  of sound , genuine and merchantable quality ,  containing 14% moisture and 3% of inorganic extraneous matter ,  with the characteristics required to yield , after ginning, 54% of seed and 32% of fibres of grade No 5 (white middling), as defined1 in Greece , with a length of 28 mm ( 1-3 / 32" ). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (&gt;) OJ No L 377 , 31 . 12 . 1987 , p. 49 . ( 2 ) OJ No C 139 , 30 . 5 . 1988 , p. 37 . ( 3 ) OJ No C 167 , 27 . 6 . 1988 . (&lt;) OJ No C 175 , 4 . 7 . 1988 , p. 33 .